Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 1 of 9
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 08, 2020
                                                                                  David J. Bradley, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

        KIMBERLY HOLICK,                §   CIVIL ACTION NO.
                 Plaintiff,             §   4:19-cv-02976
                                        §
                                        §
                vs.                     §   JUDGE CHARLES ESKRIDGE
                                        §
                                        §
        AETNA LIFE                      §
        INSURANCE                       §
        COMPANY,                        §
                  Defendant.            §

                       MEMORANDUM AND OPINION
                      GRANTING MOTION TO DISMISS

            The motion to dismiss filed by Defendant Aetna Life
       Insurance Company is granted. Dkt 13.
                 1. Background
            Plaintiff Kimberly Holick was an employee of Parkway
       Chevrolet in Montgomery County, Texas and covered under its
       Aetna-issued group insurance policy. See Dkt 9 at ¶ 6; Dkt 13-1
       at ¶¶ 2, 4. She alleges that her doctor ordered an MRI on her left
       foot in July 2017. The nature of her injury and how it occurred
       aren’t clear. Aetna originally denied coverage. Dkt 9 at ¶ 6. It later
       reversed this decision after receiving an appeal from Holick’s
       doctor. Id at ¶¶ 6, 9.
            Holick did eventually receive the MRI. But she claims that
       Aetna wrongfully denied her treatment and failed to timely
       reverse its denial of coverage. She asserts that the delay impeded
       her doctors from determining the extent of any damage to her
       left foot and developing a surgical plan. Id at ¶ 9. This, she says,
       prevented its timely repair and caused her pain and deformities.
       Id at ¶ 10.
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 2 of 9




            Holick sued Aetna in state court in August 2019. Dkt 1-3.
       Aetna removed the action based on diversity and federal question
       jurisdiction. Dkt 1. Holick then amended her complaint and now
       asserts claims for breach of the insurance contract, breach of the
       duty of good faith and fair dealing, and violations of the Texas
       Insurance Code and the Texas Deceptive Trade Practices Act.
       Dkt 9. These are all claims under state law.
            Aetna filed the instant motion to dismiss. Dkt 13. It attached
       a 142-page document titled “Benefit Plan” and “Aetna Life
       Insurance Booklet Certificate.” Dkt 13-1 at 5–146. It also
       attached a letter indicating Aetna’s reversal of denial of coverage.
       Dkts 13-2. The Court heard argument on the motion. Dkt 33
       (transcript).
                 2. Legal standard
            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires
       a plaintiff’s complaint to provide “a short and plain statement of
       the claim showing that the pleader is entitled to relief.” Rule
       12(b)(6) allows the defendant to seek dismissal if the plaintiff fails
       “to state a claim upon which relief can be granted.”
            Read together, the Supreme Court has held that Rule 8 “does
       not require ‘detailed factual allegations,’ but it demands more
       than an unadorned, the-defendant-unlawfully-harmed-me
       accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
       Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a Rule
       12(b)(6) motion to dismiss, the complaint “must provide the
       plaintiff’s grounds for entitlement to relief—including factual
       allegations that when assumed to be true ‘raise a right to relief
       above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
       (5th Cir 2007), quoting Twombly, 550 US at 555.
            A complaint must therefore contain enough facts to state a
       claim to relief that is plausible on its face. Twombly, 550 US at 570.
       A claim has facial plausibility “when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference
       that the defendant is liable for the misconduct alleged.” Iqbal, 556
       US at 678, citing Twombly, 550 US at 556. This standard on
       plausibility is “not akin to a ‘probability requirement,’ but it asks
       for more than a sheer possibility that a defendant has acted
       unlawfully.” Id at 678, quoting Twombly, 550 US at 556.



                                         2
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 3 of 9




            Review on motion to dismiss under Rule 12(b)(6) is
       constrained. The reviewing court must accept all well-pleaded
       facts as true and view them in the light most favorable to the
       plaintiff. Walker v Beaumont Independent School District, 938 F3d 724,
       735 (5th Cir 2019) (citations omitted). The court must also
       generally limit itself to the contents of the pleadings and its
       attachments. Brand Coupon Network LLC v Catalina Marketing Corp,
       748 F3d 631, 635 (5th Cir 2014) (citations omitted).
            But a notable exception allows a defendant to attach
       documents “if they are referred to in the plaintiff’s complaint and
       are central to her claim.” Collins v Morgan Stanley Dean Witter, 224
       F3d 496, 498–99 (5th Cir 2000), quoting Venture Associates Corp v
       Zenith Data Systems Corp, 987 F2d 429, 431 (7th Cir 1993). Where
       appropriate, the practice can assist the court “in making the
       elementary determination of whether a claim has been stated.”
       Collins, 224 F3d at 498–99.
                 3. Analysis
                     a. Inclusion of the Plan Booklet-Certificate
            Aetna attached to its motion to dismiss what it asserts to be
       the pertinent Plan Booklet-Certificate. Dkt 13-1. The title on the
       cover of this document states, “BENEFIT PLAN Prepared
       Exclusively For Parkway Chevrolet Inc.” Id at 5. The cover also
       states, “This Booklet-Certificate is part of the Group Insurance
       Policy between Aetna Life Insurance Company and the
       Policyholder.” Ibid. The Plan Booklet-Certificate spans 127
       pages and includes information on eligibility of employees and
       dependents, enrollment, covered expenses, and claim procedures
       and appeal processes, among other information. Id at 5–136.
       Another nine pages at the end includes “Additional Information
       Provided by Parkway Chevrolet Inc.” Id at 137–46.
            ERISA requires that employers who provide a benefits plan
       to employees must also provide them with a summary plan
       description (SPD). See 29 USC § 1022(a). An SPD “is a shorter,
       simplified version of the plan itself and is provided to employees
       with the goal of allowing them to understand what would
       otherwise be a complex, somewhat incomprehensible
       document.” Washington v Murphy Oil USA, Inc, 497 F3d 453, 456




                                         3
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 4 of 9




       (5th Cir 2007). Aetna asserts that the foregoing materials together
       make up the pertinent SPD here. Dkt 13 at 7 n 4.
            With respect to the responsibilities of plan fiduciaries,
       ERISA provides, “Every employee benefit plan shall be
       established and maintained pursuant to a written instrument.” 29
       USC § 1102(a)(1). The Fifth Circuit holds that the regulations
       require only a written instrument, without requiring a formal
       document designated as the plan itself. Memorial Hospital System v
       Northbrook Life Insurance Co, 904 F2d 236, 241 (5th Cir 1990). It
       further holds that where there is “no alternative plan document
       in the record,” the SPD is treated as “a plan’s written
       instrument.” Rhea v Alan Ritchey Inc Welfare Benefit Plan, 858 F3d
       340, 344 (5th Cir 2017) (quotation marks and citations omitted).
       And it directs that even where there is a formal document
       designated as the plan, “the SPD is binding and if there is conflict
       between the SPD and the terms of the plan itself, the SPD
       controls.” McCall v Burlington N/Santa Fe Co, 237 F3d 506, 512
       (5th Cir 2000).
            Courts have thus readily determined the existence of an
       ERISA plan based solely on review of the SPD. See Hansen v
       Continental Insurance Co, 940 F2d 971, 974, 978 (5th Cir 1991),
       abrogated on other grounds by Perez v Broister, 823 F3d 250, 274
       (5th Cir 2016); see also Hutchinson v ReliaStar Life Insurance Co,
       2007 WL 2687610, *5 (ND Tex). And federal courts in the Fifth
       Circuit regularly accept and consider the applicable SPD on
       motions to dismiss asserting ERISA-preemption of claims. For
       example, see Young v Prudential Insurance Co of America, 2007 WL
       1234929, *2 (SD Tex).
            Holick argues that Aetna’s inclusion of the Plan-Booklet
       Certificate is improper because it is neither referred to in the
       amended complaint nor central to her claims. Dkt 19 at 3. She
       doesn’t assert that it is impertinent or otherwise inapplicable. Her
       main contention is that the Plan Booklet-Certificate is “a discrete
       document that is merely a subpart of Plaintiff’s policy,” and so
       the Court cannot consider it alone. Ibid.
            Holick naturally references her insurance policy with Aetna
       at numerous points in her complaint. Dkt 9 at ¶¶ 6, 8, 14, 16, 18,
       19, 20, 22, 34. And it is naturally central to her claims. The Plan




                                        4
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 5 of 9




       Booklet-Certificate and attachments define the employer-
       sponsored group insurance policy at issue here, making them the
       pertinent SPD. Holick references no other documents for
       consideration. But even if she did, and even if Aetna had attached
       the further documents to which she has referred, the terms of the
       SPD would still control. McCall, 237 F3d at 512.
            The Court finds that Aetna properly attached the Plan
       Booklet-Certificate to its motion to dismiss. It will be considered
       as part of the pleadings for purposes of the motion to dismiss.
                     b. ERISA preemption
            ERISA governs claims arising out of employee benefit plans.
       Its purpose is to provide a uniform regulatory regime over such
       plans. Aetna Health Inc v Davila, 542 US 200, 208 (2004). There are
       two sections of ERISA that can operate to preempt a party’s
       causes of action under state law. One pertains to conflict
       preemption. 29 USC § 1444(a). The other pertains to complete
       preemption. 29 USC § 1132(a).
            Aetna proceeds under 29 USC § 1444(a), which provides that
       ERISA “shall supersede any and all State laws insofar as they may
       now or hereafter relate to an employee benefit plan . . . .” In
       analyzing preemption under this provision, a court first asks
       whether the benefit plan at issue constitutes an ERISA plan.
       Woods v Texas Aggregates LLC, 459 F3d 600, 602 (5th Cir 2006). If
       the answer is yes, then the court must determine whether the state
       law claims relate to the plan. Ibid.
                          i.   Qualification as an ERISA plan
            ERISA defines an “employee welfare benefit plan” as:
                [A]ny plan, fund, or program . . . established or
                maintained by an employer or by an employee
                organization, or by both, to the extent that such
                plan . . . was established or is maintained for the
                purpose of providing for its participants or their
                beneficiaries, through the purchase of insurance
                or otherwise, (A) medical, surgical, or hospital
                care or benefits in the event of sickness,
                accident, or disability, death or unemployment,
                or vacation benefits, apprenticeship, or other




                                       5
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 6 of 9




                  training programs, or day care centers,
                  scholarship, or prepaid legal services . . . .
       29 USC § 1002(1).
            To determine whether a particular plan qualifies as an employee
       welfare benefit plan subject to ERISA, the Fifth Circuit asks whether
       a plan exists, whether it falls within the safe-harbor provision
       established by the Department of Labor, and whether it satisfies
       the primary elements of an ERISA employee benefit plan—
       establishment or maintenance of the plan by an employer
       intending to benefit employees. McNeil v Time Insurance Co, 205
       F3d 179, 189 (5th Cir 2000), citing Meredith v Time Insurance
       Co, 980 F2d 352, 355 (5th Cir 1993). It isn’t an ERISA plan if any
       part of this inquiry is answered in the negative. Meredith, 980 F2d
       at 355. But the parties dispute only whether the plan falls under
       the safe-harbor provision.
            The plan must meet four statutory criteria if it is to fall within
       the Department of Labor’s safe-harbor provision and avoid
       ERISA preemption:
                  o First, “the employer does not contribute to the
                       plan”;
                  o Second, “participation is voluntary”;
                  o Third, “the employer’s role is limited to collecting
                       premiums and remitting them to the insurer”; and
                  o Fourth, “the employer receives no profit from the
                       plan.”
       29 CFR § 2510.3–1(j); see also McNeil, 205 F3d at 190. Failure to
       meet any one of these inquiries puts the plan outside the safe-
       harbor provision. House v American United Life Insurance Co, 499
       F3d 443, 449 (5th Cir 2007).
            It is permissible to look to the SPD to determine whether the
       safe-harbor provision applies. Hansen, 940 F2d at 974. Review of
       the Plan-Booklet Certificate clearly shows that Parkway
       Chevrolet did more as Holick’s employer than simply collect and
       remit premiums. For instance, Parkway Chevrolet is listed as the
       policyholder on the plan. Id at 129. And the Plan-Booklet
       Certificate states, “The Policyholder selects the products and
       benefits levels under the plan.” Dkt 13-1 at 8. It also provides,




                                         6
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 7 of 9




       “Aetna will rely upon your employer to determine whether or not
       a person meets the definition of a dependent for coverage under
       the plan.” Id at 12. And further, “Your employer will determine
       the amount of your plan contributions, which you will need to
       agree to before you can enroll.” Id at 14.
            Selecting the plan’s products and benefits levels, determining
       coverage for dependents, and determining the amount of an
       employee’s plan contributions are duties that go beyond the
       “mere ministerial collection and remittance of policy premiums
       to the insurer.” Flesner v Flesner, 845 F Supp 2d 791, 798 (SD Tex
       2012). As such, the Parkway Chevrolet benefits plan in which
       Holick was enrolled doesn’t fall within the safe-harbor provision.
            No other aspect is challenged. The Court thus finds that the
       plan at issue qualifies as an ERISA plan.
                        ii.    Relation of pleaded claims to the plan
            The next step is to determine whether the state law claims
       relate to the plan. Woods, 459 at 602. Holick in candor conceded
       at the hearing that her claims would be preempted if the Court
       were to reach this step. Dkt 33 at 40. And they are.
            To determine whether a state law relates to a plan for
       purposes of ERISA preemption under 29 USC § 1444(a), the
       Fifth Circuit directs that courts should ask “(1) whether the state
       law claims address areas of exclusive federal concern, such as the
       right to receive benefits under the terms of an ERISA plan; and
       (2) whether the claims directly affect the relationship among the
       traditional ERISA entities—the employer, the plan and its
       fiduciaries, and the participants and beneficiaries.” Woods, 459
       F3d at 602.
            Holick’s state law claims are for breach of the insurance
       contract, breach of the duty of good faith and fair dealing,
       violations of the Texas Insurance Code, and violations of the
       Texas Deceptive Trade Practices Act. Each is based on Aetna’s
       alleged delay in making a coverage determination under her
       ERISA plan. Supreme Court and Fifth Circuit precedent is clear
       that state law claims such as these are preempted because they
       arise out of a claim for benefits under an ERISA plan. For
       example, see Hogan v Kraft Foods, 969 F2d 142, 144–45 (5th Cir
       1992) (ERISA preempts state law claims for breach of contract,



                                       7
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 8 of 9




       violations of the Texas Insurance Code, and breach of the duty
       of good faith and fair dealing); Ramirez v Inter–Continental Hotels,
       890 F2d 760 (5th Cir 1989) (ERISA preempts statutes such as
       Tex Ins Code art 21.21, which provides an action for improper
       handling of insurance claims); Boren v NL Industries, Inc, 889 F2d
       1463 (5th Cir 1989), cert denied, 497 US 1029 (1990) (ERISA
       preempts Texas DTPA); Hermann Hospital v MEBA Medical & Ben
       Plan, 845 F2d 1286 (5th Cir 1988) (ERISA preempts common-
       law claims for breach of fiduciary duty, negligence, equitable
       estoppel, breach of contract, and fraud).
            Holick’s causes of action under state law are thus preempted
       under 29 USC § 1444(a). Seeking to replead preempted state law
       claims would be futile, so each must be dismissed with prejudice.
       See Burgos v Group & Pension Administrators, Inc, 286 F Supp 2d
       812, 819 (SD Tex 2003) (dismissing preempted state law claims
       with prejudice); Wright v Louisiana Corrugated Products, LLC, 59 F
       Supp 3d 767, 770, 779 (WD La 2014) (same).
            Aetna alternatively seeks dismissal under Rule 12(b)(6),
       asserting that it didn’t even cause the delay in treatment of which
       Holick complains because it reversed the denial of coverage in
       August 2017. Dkt 13 at 1; see also Dkt 13-2. The Court needn’t
       reach this argument because it finds all claims preempted by
       ERISA.
                 4. Conclusion
            The motion to dismiss by Defendant Aetna Life Insurance
       Company is GRANTED. Dkt 13.
            All claims against Defendant Aetna Life Insurance Company
       are DISMISSED WITH PREJUDICE.
            Holick may seek leave to amend her complaint to plead a
       claim under ERISA by September 30, 2020. Failure to do so will
       result in dismissal with prejudice and final judgment entered in
       favor of Defendant Aetna Life Insurance Company.




                                        8
Case 4:19-cv-02976 Document 38 Filed on 09/08/20 in TXSD Page 9 of 9




          SO ORDERED.

          Signed on September 8, 2020, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                   9
